DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: Claim 1 is objected to because the claim should read:
1.	([...])  A sunscreen formulation comprising:
(1) an ionic complex that is formed between a compound A and an excipient B; and
(2) an aqueous based carrier for topical administration,
wherein the compound A is a sunscreen compound in enol form or with an active acidic proton or derivatized with-[CH2]nCOOH or-[CH2]nNH2, wherein n is [[=]]0 to [[-]]18;
wherein the excipient B contains an amine functional group when the sunscreen compound A is in enol form or with an active acidic proton or derivatized with -[CH2]nCOOH, and contains a carboxyl functional group when the sunscreen compound A is derivatized with -[CH2]nNH2; and
the formulation is substantially free of the compound A in a free form.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 1 is drawn to:
1.	([...])  A sunscreen formulation comprising:
(1) an ionic complex that is formed between a compound A and an excipient B; and
(2) an aqueous based carrier for topical administration,
wherein the compound A is a sunscreen compound in enol form or with an active acidic proton or derivatized with-[CH2]nCOOH or-[CH2]nNH2, wherein n=0-18;
the excipient B contains an amine functional group when the sunscreen compound is in enol form or with an active acidic proton or derivatized with -[CH2]nCOOH, and contains a carboxyl functional group when the sunscreen compound A is derivatized with -[CH2]nNH2; and
the formulation is substantially free of the compound A in a free form.
wherein the use of “or” and “and” in the recitation, “the excipient B contains an amine functional group [...],” renders the metes and bounds of the claim indefinite.  For instance, it is unclear as to whether claim 1 requires “excipient B” to contain:
an amine functional group when the sunscreen compound is in EITHER of: 
(1) enol form, 
(2) with an active acidic proton, or 
(3) derivatized with -[CH2]nCOOH, and contains a carboxyl functional group when the sunscreen compound A is derivatized with -[CH2]nNH2; OR
an amine functional group when the sunscreen compound is BOTH of: 
(1) in one of: (a) enol form, (b) with an active acidic proton, or (c) derivatized with -[CH2]nCOOH; and
(2) and contains a carboxyl functional group when the sunscreen compound A is derivatized with -[CH2]nNH2.
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-15 and 17-20 depend on claim 1 and are thus, indefinite as well.
Further clarification is required.

Allowable Subject Matter
Claim 17 is drawn to allowable subject matter.  Claims 1-15 and 17-20 appear to be allowable pending address of the objections and indefiniteness issues noted above.  In this regard, CN 1149866A, as evidenced by English language translation thereof (see attached PTO-892) is noted as a document of interest.


Conclusion
Claims 1-15 and 17-20 are rejected.  Claim 16 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611